Appeal from a judgment of no cause of action in favor of the defendant, entered upon a directed verdict, and from an order which denied plaintiff’s motion for a directed verdict in his favor. The action was brought to recover a real estate broker’s commission in the sum of $3,750. Defendant offered his garage property for sale at a price of $75,000 in cash, title to close about the 1st of February, 1946. Before title was closed, and before a written agreement of sale and purchase was executed the defendant withdrew his offer of sale. The trial court held that plaintiff did not produce a buyer, ready, able and willing to comply with defendant’s terms of sale, and also that the defendant did not act in bad faith when he withdrew his offer of sale. The evidence supports these conclusions. Judgment and order affirmed, with costs. Heffernan, Brewster, Foster and Russell, JJ., concur; Hill, P. J., dissents.